ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a)(2), files a Motion for Suspension Upon Notice of Conviction, requesting that the respondent’s be immediately suspended from the practice of law in this state pending further order of the Court or final resolution of this disciplinary action due to his conviction of a crime punishable as a felony. The respondent has responded to the Commission’s motion, therein consenting to an interim suspension but requesting that he be given credit for his “voluntary, self-imposed” interim suspension.
And this Court, being duly advised, now finds that the respondent has been convicted of a crime punishable as a felony, to wit: on April 11, 1997, the respondent was convicted in Marion Superior Court, Criminal Division of one (1) count of theft in violation of IC 35-43-4-2. Under alternative misdemeanor sentencing provisions, the respondent was sentenced to three-hundred sixty-five (365) days incarceration, one-hundred eighty-five (185) days of which were suspended, and one-hundred eighty (180) days were ordered executed under home detention. After his release from home detention, the respondent is to be placed on probation for one-hundred eighty (180) days. Accordingly, we find that the Commission’s request for suspension upon notice of conviction should be granted. We find further that the issue of any credit for his pendente lite suspension will be addressed in the final resolution of this action.
IT IS, THEREFORE, ORDERED that the respondent, Michael A. Fleener, is sus*522pended from the practice of law in this state, effective immediately, and until further Order of this Court or final determination of any resulting disciplinary proceeding.
All Justices concur.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana